Citation Nr: 1626886	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  15-41 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to an initial evaluation in excess of 10 percent for chronic cholecystitis and cholelithiasis status post cholecystectomy, biliary drain placement and adhesions.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from May 1964 to October 1967, from September 1980 to September 1983, and from February 1991 to April 1991, with periods of inactive service.

This case comes before the Board of Veterans' Appeals (the Board) from June 2013 and August 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2016 appellate brief, the Veteran's representative asserted that the Veteran's service treatment records appeared incomplete, and noted the absence of the Veteran's commissioning physical as well as service treatment records from the 1980s and 1990s.  The representative also suggested VA should obtain the Veteran's personnel records, as the officer evaluation report (OERs) often indicated physical health issues that could affect duty performance.  

An August 2013 memorandum noted that a request for records from the National Personnel Records Center (NPRC) was made and completed in July 2013.  The records received in response to that request primarily consisted of records from the Veteran's first period of service from 1964 to 1967, though a few records from the 1980s and 1990s were also in the folder.  Based on the assertions of the Veteran's representative, it is unclear whether the records received in July 2013 represent the entirety of the Veteran's service treatment and service personnel records.  Thus, the Board is remanding the service connection claims, in part, so that the AOJ may attempt to locate any outstanding service treatment records and personnel records and associate them with the claims file; or provide the Veteran notice consistent with 38 C.F.R. § 3.159 (2015) if the original records cannot be located.  

Moreover, it appears that pertinent post-service medical evidence is absent from the claims file.  The November 2015 Statements of the Case indicate that the evidence considered included treatment records from the Gainesville, Florida VA Medical Center from October 2013 to November 2015.  These records have not been associated with the electronic claims file.  Additionally, an excerpt from the aforementioned VA medical records, contained in the January 2015 VA gallbladder examination, indicated the Veteran had previously received care at the Shands Hospital from Dr. Y. N.  Records from Shands Hospital have not been associated with the record.  Because the aforementioned records may be relevant to the claims, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran has not been afforded VA examinations for his claimed ischemic heart disease and kidney stone disability.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

At present it is unclear whether the Veteran has current diagnoses of his claimed heart and kidney disorders, though the November 2015 SOC cites the Gainesville VA medical records as showing an assessment of atrial flutter and chronic kidney disease.  At present the Veteran's service treatment records contain no mention of kidney difficulties during service.  An undated separation examination, which the Board infers may have occurred in March 1991, indicates the Veteran's heart was not clinically normal, and showed a notation of "RVR gallop?"  Additionally, the March 1991 report of medical history noted high blood pressure and recommended a cardiology consultation.  The Board finds that the in-service element is satisfied for the Veteran's heart disease claim but not at present for his kidney stone claim.  Further, the Veteran contends that he received a diagnosis of ischemic heart disease in service due to electrocardiogram (ECG) changes, but the record does not clearly confirm the Veteran's assertion.  Nevertheless, given the lack of sufficient medical evidence to render a determination at present, the Board finds the Veteran has met the McLendon threshold for a VA examination for his claimed heart disability.  Accordingly, a remand for a VA examination and medical nexus opinion is required.

If on remand evidence is obtained indicating the Veteran had a kidney condition during service, the RO should determine whether a VA examination for the Veteran's claimed kidney stones is warranted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Take appropriate steps to locate the Veteran's complete service treatment and service personnel records for the entirety of his military service.  If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim, and (d) inform the Veteran that he may submit any copies of service treatment records he has in his possession.  The Veteran must then be given an opportunity to respond.  Additionally, any negative response should be associated with the record.

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for his claimed disabilities.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, to include records from Shands Hospital.  

4.  Once the above development has been completed, afford the Veteran a VA examination with a clinician skilled in the diagnosis and treatment of heart disorders, to determine the nature and etiology of any diagnosed heart condition.  The claims folder, as well as a copy of this remand, must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following evaluation of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, the examiner should provide an opinion on the following:

a.  Identify all diagnoses associated with the Veteran's heart.

b.  For each diagnosed heart disorder, state whether it is at least as likely as not (50 percent probability or greater) that it began in or is related to active service, to include the findings on the Veteran's March 1991 examination. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  If warranted based on the evidence obtained (i.e., an indication of the existence of a current kidney disorder), schedule the Veteran for a VA examination by an appropriate examiner to identify the nature and etiology of any currently diagnosed kidney disorder.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

Upon review of the record, the examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed kidney disorder is etiologically related to active service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




